Title: [May 25. Monday.]
From: Adams, John
To: 


      May 25. Monday. Business as well as disputes increased and multiplied upon Us, and there was nobody to do any Business but me so that I found it necessary to decline invitations abroad and dine at home as much as possible, to answer the public Letters, but after I had written them I had trouble and delay enough in getting them signed by my Colleages. This day the following were written
      
       
       
       
        
         
          Commissioners to John Paul Jones
         
         
          Sir
          Passi May 25. 1778
         
         Your favours of May 9. and 16 from Brest We duely received. We congratulate you, on your Success, and safe Arrival at Brest, as well as on the honour you have acquired by your Conduct and Bravery in taking one of the Kings Ships.
         As We have some expectation of obtaining an Exchange of Prisoners from England, We would advise you to keep those you have made, securely confined, tho’ in the manner most consistent with humanity, till We have an Answer from thence. For if We can get an equal number of our own Seamen, to man the Drake, she will be an additional Strength to you, in a future Expedition; whereas sending her, with the Prisoners to America, will not only weaken you, by the hands you must spare to navigate her, and to keep the Prisoners in Subjection, but will also hazard their being retaken.
         We should have been happy to have been early informed of the particulars of your Cruise, and of the Prizes you have made, of which We have no authentic Advice to this hour.
         Your Bill of Exchange in favour of Mr. Bersolle, for twenty four Thousand Livres, which you inform Us you mean to distribute among the brave Officers and Men to whom you owe your late Success, has been presented to Us, by Mr Chaumont.
         We are sorry to inform you, that We have been under the disagreable necessity of refusing Payment; and that for several reasons; first, because your Application should have been made to Mr. Schweighauser, who is the Person, regularly authorized to Act as Continental Agent at Brest, and We are determined that all American Concerns, within our department shall go through his hands, as long as he shall continue in the Character of American Agent, or at least till We shall find it necessary to order otherwise. Secondly because the Bill is drawn for an expence, which We have no right or authority to defray. We have no Authority to make presents of the public Money, to Officers or Men, however gallant or deserving, for the purpose of providing their Families with Cloathing, or for any other purpose. Nor to advance them money upon the Credit of their Shares of Prizes, nor have We Authority to advance them any part of their Pay or Bounties: All these Things belong to Congress alone, and must be done by the proper Boards, in America.
         Our Authority extends no farther, than to order the necessary Repairs to be made to your Ship, to order her to be furnished with necessary Victuals, which We are ready to order Mr. Schweighausser to do, as soon as We shall be informed by you, what repairs and Victuals are wanted, with an Estimate of the Amount of the Expence.
         There is one Thing further, which We should venture to do, for the benefit of your Men. Upon a representation from you of the quantity of Slops, necessary for them, We should order Mr. Schweighausser to furnish your Ship with them, not more however, than one Suit of Cloaths for each Man, that you may take them on board of your Ship, and deliver them out to the Men, as they shall be wanted, charging each Man upon the Ships Books, with what he shall receive, that it may be deducted out of his Pay.
         Lt. Simpson has stated to Us, your having put him under Arrest for disobeying orders. As a Court Marshall must by order of Congress, consist of three Captains, three Lieutenants, and three Captains of Marines, and these cannot be had here, it is our desire, that he may have a Passage, procured for him, by the first Opportunity to America, allowing him whatever may be necessary for his defence. As the Consequences of an Arrest in foreign Countries, are thus extreamly troublesome, they should be well considered before they are made.
         If you are in Possession of any Resolution of Congress, giving the whole of Ships of War, when made Prizes, to the Captors, We should be obliged to you for a Copy of it.
         We should also be obliged to you for a particular Account, in whose hands the Prizes made by you, are, and in what forwardness, the Sale of them. We have the honor to be, Sir your most obedient humble Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          John Paul Jones Esqr. Commander of the Ranger.
         
        
       
      
      
       
       
       
        
         
          Commissioners to Jonathan Williams
         
         
          Sir
          Passi May 25. 1778.
         
         Your Favours of May 11. and 18. are now before Us. We shall this day acquaint Captain Jones, how far it is in our Power to comply with his desires and in what manner.
         Your Letter of the Eighteenth informs Us, of a dispute between Mr. Schweighausser and you, concerning the disposal of the Rangers Prizes, and you are still of Opinion that you have Authority to interfere in the disposal of Prizes, and that you should be chargeable with neglect of Duty, if you did not, untill your former Orders are recalled.
         The Necessities of our Country, demand the Utmost Frugality, which can never be obtained, without the utmost Simplicity, in the management of her Affairs. And as Congress have Authorised Mr. William Lee, to superintend the commercial Affairs in general, and he has appointed Mr. Schweighausser, and as your Authority is under the Commissioners at Paris only: We think it, prudent and necessary for the public Service to revoke, and We do hereby revoke, all the Powers and Authorities heretofore granted to you, by the Commissioners Plenipotentiary of the United States of America at Paris or any of them, to the End, that hereafter, the Management of the Affairs maritime and commercial, of America, may be under one sole Direction, that of Mr. Schweighausser, within his district. As to the Merchandizes and Stores of every kind, which you have on hand at present, We leave it to your Choice, either to ship them to America yourself, or to deliver them over to Mr. Schweighausser, to be shipped by him.
         It is not from any Prejudice to You, Mr. Williams, for whom We have a great respect and Esteem, but merely from a desire to save the public Money, to prevent the Clashing of Claims and Interests, and to avoid Confusion and delays, that We have taken this Step.
         We have further, to repeat our request, that you would lay your Accounts before Us, as soon as possible, because untill We have them, We can never know, either the State of our Finances, or how far the Orders of Congress for Stores and Merchandizes to be shipped to America, have been fullfilled. We are Sir with great respect, your most obedient, humble Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          Jonathan Williams Esqr. Nantes.
         
        
       
      
      
       
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Sir
          Passi May 25. 1778
         
         We enclose you Extracts, from our Letters of this Days Date, to Mr. Williams and Captain Jones, which We recommend to your Attention, and We hope this Arrangement will produce the Order and Oeconomy so necessary to the proper conduct of public Business. Our Wish is, that you will give Us previous notice of any extraordinary proposed Expence, that We may determine, before it is incurred, how far it is consistent with our Finances, it being our determination to avoid running in Debt, or pledging ourselves for what We cannot perform. You will be so good, as to send Us an Account every month, and We will direct your Bills upon Us, for the ballance to be paid by our Banker. We are with great respect, Sir, your most obedient Servants
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          Mr. Schweighauser.
         
        
       
      
      
      In the foregoing Letter was inclosed an Extract of the foregoing Letter to Mr. Williams, beginning with the Words “Your Letter of the 18 informs Us” and ending with these “We have taken this Step.” Also an Extract of the foregoing Letter to Captain Jones, beginning with the Words “Your Application should have been made” &c. and ending with these, “deducted out of their Pay.”
      
       
       
       
        
         
          Commissioners to John Bondfield
         
         
          Sir
          
           May 25. 1778
          
         
         Your favours of the 12 and 17 of May are before Us. They contain Information of an interesting nature, which We shall attend to as soon as Circumstances will admit.
         We thank you for the punctuality, with which you, from time to time, furnish us with Intelligence, as it arises in your City; and wish for a continuance of your favours in that Way.
         You desire We should write you, that your Bills on Us, will be duely honoured....We request that you would transmit Us, an Account of your disbursements, and after We shall have received and examined your Accounts, your Bills for the ballance shall be duely honoured.
         We must request you, as We do every other American Agent for the future, to transmit Us your Accounts monthly, that We may know the State of our Affairs, and not run deeper in debt, than We shall be able to pay, which there is no small danger of. We have the honour to be, with great respect, Sir &c.
         
          Signed B. Franklin,
          Arthur Lee,
          John Adams.
          John Bondfield Esq. Bourdeaux.
         
        
       
      
      By these Letters, the Die was cast, and one great Scene of Controversy closed for the present. I had written all of them myself, and produced them to my Colleagues as soon as I could get them together. I was doubtfull whether Mr. Franklin would sign them, but when he saw that Mr. Lee and I would sign them without him, if he refused, with his habitual Wisdom he very composedly put his Signature to them all. Whether from a conviction in his Conscience, that the decision was right, or from an Apprehension, that upon a representation of it to Congress it would be there approved, or from both these motives together, is none of my concern. The Bruit was however spread, from this time, at Nantes and Brest, and Bourdeaux and else­where, that Mr. Adams had joined with Mr. Lee against Dr. Franklin. Hence some of the subsequent Letters to America, that Monsieur Adams n’a pas reussi, ici, que de raison parce qu’il a se joint a Monsieur Lee, contre Monsieur Franklin. I made as great a Sacrifice of my personal Feelings upon this Occasion as Mr. Franklin. Mr. Williams, his Father, Unkle and Cousins I considered as my Friends. Mr. Schweighauser was to me an entire Stranger, but by the Acknowledgment of every Body French, Americans and Dr. Franklin himself, his House was established in Reputation for Integrity, for Capital, for Mercantile Knowledge, and for an entire Affection to the American cause, being a Protestant and a Swiss, though long established and universally respected in France. Mr. Williams was a young Gentleman, without Capital, and inexperienced in the Commerce of France, and liable to be imposed upon, by french Merchants and Speculators, who might be envious of Mr. Schweighausers Superiority of Wealth and Credit, and who I well knew were looking with longing Eyes to our little deposit of Money in Mr. Grands Bank. But abstracted from all these Considerations Congress and Mr. William Lee had lawfully and regularly settled the question, and I could not reconcile it to public or private Integrity to disturb it.
     